2.	Applicant's election with traverse of the species in which the NGly1 inhibitor is the compound recited in instant claim 12 in the reply filed on August 6, 2020 is acknowledged.
	The elected species has been examined and determined to be novel and unobvious over the prior art of record or any combination thereof.  Accordingly, search and examination has been extended to all of the species encompassed by the instant claims, which have been examined on the merits in their entirety.
3.	The drawing filed on January 14, 2021 is objected to because it is numbered “4/5” whereas there previously were six sheets of drawings.  It is unclear what should be done with originally numbered sheets 5/6 and 6/6.  It is suggested that Applicant re-submit the entire set of drawings, re-numbered as appropriate and including the corrections made to Figure 4 in the replacement sheet of drawing filed January 14, 2021.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet 
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 2-8 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  At claim 2, line 6; claim 5, lines 1 and 2; and claim 17, line 3; the phrase “effective dose” is unclear as to for what purpose the dose must be effective.  For example, the claims might require a dose of a direct proteasome inhibitor effective to treat cancer, effective to potentiate the NGly1 inhibitor, or effective to inhibit the proteasome.  For a claim term with multiple conflicting definitions, and where the claims and the specification do not identify which definition to use, the claim term is not defined with reasonable certainty and can be held indefinite.  Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 115 U.S.P.Q.2d 1210 (Fed. Cir.  2015).  Claim 3 is indefinite because it is dependent upon canceled claim 1.  It is likely that claim 3 should instead depend upon claim 2.  There is no antecedent basis in the claims for the phrase “the combination” at claim 4, line 1.  The claims do not previously use the terminology “combination”.  There is no antecedent basis in the claims for the phrases “the amide linkage”, “the asparagine side chain”, “the target protein”, and “the N-linked oligosaccharide” in claim 10.  The definition of R1 in claim 11 is unclear, because it is unclear if “including” refers only to the immediately following “lower alkyls”, or if “including” 2 and R3 in claim 11; the definition of R4 and R5 in claim 13; and the definition of R7 in claim 16; are unclear.  Claim 12 is indefinite because the variables R1 and R2 are not defined in the claim.   Claim 14 is indefinite because the variables R4 and R5 are not defined in the claim or in any claim upon which claim 14 depends.  The interpretation of claim 14, last two lines, is unclear.  It is unclear what the alternative is to X1, X2, or X3 being a heteroatom.  It is unclear, if X1, X2, or X3 are not heteroatoms, whether X1, X2, or X3 can be absent, or if X1, X2, or X3 are then necessarily carbon atoms.  Claims 15 and 16 are indefinite because they are each dependent upon canceled claim 1.  It is likely that claims 15 and 16 should instead depend upon claim 2.  Claim 16 is indefinite because the variables R1 and R2 are not defined in the claim or in any claim upon which claim 16 depends.  At claim 16, last line, the term “etc.” renders the claim indefinite.  The burden is on Inventors to define the metes and bounds of the claimed invention.  Inventors are not permitted to shift this burden to some other party to infer what might be encompassed by terminology such as “etc.”.
6.	Claims 11 and 13 are objected to because of the following informalities:  At claim 11, lines 5 and 7, “or” should be inserted before “substituted alkaryl”.  At claim 13, last two lines, the ‘including…” limitation should be deleted from the claim as being redundant.  All chemical groups are inherently either polar or non-polar, and therefore it adds nothing to claim scope or interpretation to list a few polar or non-polar groups.  In any event, “or” should be inserted before “sulfhydryl”.  Appropriate correction is required.
7.	Instant claims 2-8 and 10-17 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/452,808 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention. 
8.	Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive.
Applicant did not respond to several of the rejections under 35 U.S.C. 112(b), repeated in section 5 above.
	Instant claims 2-8 and 10-17, as amended, are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/452,808.  See section 7 above.  Accordingly, the Tomlin et al article (ACS Central Science, Vol. 3, pages 1143-1155, published online 25 October 2017) is no longer available as prior art under 35 U.S.C. 102(a)(1) against the instant claims, and the rejections set forth in sections 15 and 16 of the Office action mailed September 14, 2020 are withdrawn.
	The rejections based upon the World Patent Application 2019/036417 set forth in sections 17 and 18 of the Office action mailed September 14, 2020 are withdrawn in view of the amendment to the method claims requiring concomitant administration of a direct proteasome inhibitor and in view of the amendment to the composition claim requiring combination with a direct proteasome inhibitor.
9.	Claims 2-8 and 10-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The prior art of record does not teach or render obvious a method of treating cancer by concomitantly administering an NGly1 inhibitor that does not inhibit caspase activity and a direct proteasome inhibitor; and does not teach or render obvious a composition comprising both an NGly1 inhibitor and a direct proteasome inhibitor.  The prior art of record is relatively limited as to the use of NGly1 inhibitors to treat cancer.  Stewart et al (U.S. Patent No. 6,388,054) teach anti-cancer compounds, some of which meet the requirements of Inventors’ Formula I (see, e.g., column 17, Number M420), but do not identify their compounds as having NGly1 inhibitory activity.  Further, there is no motivation or other type of suggestion to select these particular compounds of Stewart et al (i.e. those which meet the requirements of Inventors’ Formula I), to select direct proteasome inhibitors from the genus of anti-cancer compounds, and to combine or co-administer the two types of compounds.  See MPEP 2144.08.  When the evidence in favor of obviousness is weighed against the evidence in favor of nonobviousness, the latter is deemed to preponderate.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
March 11, 2021